 

Exhibit 10.1

 

FORM OF SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
30th day of September, 2020, by and between Mountain Crest Acquisition Corp, a
Delaware corporation (the “Company”), and the undersigned (“Subscriber” or
“you”). Defined terms used but not otherwise defined herein shall have the
respective meanings ascribed thereto in the Transaction Agreement (as defined
below).

 

WHEREAS, the Company and the other parties named therein propose to enter into
an Agreement and Plan of Merger (the “Transaction Agreement”), pursuant to which
the Company will acquire Playboy Enterprises, Inc., on the terms and subject to
the conditions set forth therein (the “Transaction”);

 

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Company that number of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”), set forth on the signature page
hereto (the “Shares”) for a purchase price of $10.00 per share (the “Per Share
Price”), or the aggregate purchase price set forth on the signature page hereto
(the “Purchase Price”), and the Company desires to issue and sell to Subscriber
the Shares in consideration of the payment of the Purchase Price by or on behalf
of Subscriber to the Company on or prior to the Closing (as defined below); and

 

WHEREAS, in connection with the Transaction, certain other “accredited
investors” (within the meaning of Rule 501(a) under the Securities Act of 1933,
as amended (the “Securities Act”) have entered into separate subscription
agreements with the Company (“Other Subscription Agreements”) substantially
identical to this Subscription Agreement, pursuant to which such investors have,
together with the Subscriber pursuant to this Subscription Agreement, agreed to
purchase an aggregate of up to 5,000,000 shares of Common Stock at the Per Share
Price.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.        Subscription. Subject to the terms and conditions hereof, Subscriber
hereby irrevocably subscribes for and agrees to purchase from the Company, and
the Company hereby agrees to issue and sell to Subscriber, upon the payment of
the Purchase Price, the Shares on the terms and conditions set forth herein
(such subscription and issuance, the “Subscription”).

 

2.        Representations, Warranties and Agreements.

 

2.1        Subscriber’s Representations, Warranties and Agreements. To induce
the Company to issue the Shares to Subscriber, Subscriber hereby represents and
warrants to the Company and agrees with the Company as follows:

 

2.1.1        If Subscriber is not an individual, Subscriber has been duly formed
or incorporated and is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation, with power and authority to enter
into, deliver and perform its obligations under this Subscription Agreement. If
Subscriber is an individual, Subscriber has the authority to enter into, deliver
and perform its obligations under this Subscription Agreement.

 

2.1.2        If Subscriber is not an individual, this Subscription Agreement has
been duly authorized, executed and delivered by Subscriber. If Subscriber is an
individual, the signature on this Subscription Agreement is genuine, and
Subscriber has legal competence and capacity to execute the same. This
Subscription Agreement is enforceable against Subscriber in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 



 1 

 

 

2.1.3        The execution, delivery and performance by Subscriber of this
Subscription Agreement and the consummation of the transactions contemplated
herein will not (i) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Subscriber or any of its subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, lease, license
or other agreement or instrument to which Subscriber or any of its subsidiaries
is a party or by which Subscriber or any of its subsidiaries is bound or to
which any of the property or assets of Subscriber or any of its subsidiaries is
subject, which would reasonably be expected to have a material adverse effect on
the business, properties, financial condition, stockholders’ equity or results
of operations of Subscriber and its subsidiaries, taken as a whole (a
“Subscriber Material Adverse Effect”), or materially affect the legal authority
of Subscriber to comply in all material respects with the terms of this
Subscription Agreement; (ii) if Subscriber is not an individual, result in any
violation of the provisions of the organizational documents of Subscriber or any
of its subsidiaries; or (iii) result in any violation of any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or any of its
subsidiaries or any of their respective properties that would reasonably be
expected to have the Subscriber Material Adverse Effect or materially affect the
legal authority of Subscriber to comply in all material respects with this
Subscription Agreement.

 

2.1.4        Subscriber (i) is a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act) or an “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act) satisfying the applicable
requirements set forth on Schedule A, (ii) is acquiring the Shares only for its
own account and not for the account of others, or if Subscriber is subscribing
for the Shares as a fiduciary or agent for one or more investor accounts, each
owner of such account is an accredited investor and Subscriber has full
investment discretion with respect to each such account, and the full power and
authority to make the acknowledgements, representations and agreements herein on
behalf of each owner of each such account, and (iii) is not acquiring the Shares
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act (and shall provide the requested
information on Schedule A following the signature page hereto). Subscriber is
not an entity formed for the specific purpose of acquiring the Shares.
Subscriber understands and acknowledges that the purchase of the Shares pursuant
to this Agreement meets the exemptions from filing under FINRA Rule
5123(b)(1)(C) or (J).

 

2.1.5        Subscriber understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. Subscriber understands that the Shares may not be resold, transferred,
pledged or otherwise disposed of by Subscriber absent an effective registration
statement under the Securities Act with respect to the Shares or an opinion of
counsel satisfactory to the Company that such registration statement is not
required and an applicable exemption from the registration requirements of the
Securities Act is available, and that any certificates or book entries
representing the Shares shall contain a legend to such effect. Subscriber
acknowledges that the Shares will not be eligible for resale pursuant to Rule
144A promulgated under the Securities Act. Subscriber understands and agrees
that the Shares will be subject to transfer restrictions and, as a result of
these transfer restrictions, Subscriber may not be able to readily resell the
Shares and may be required to bear the financial risk of an investment in the
Shares for an indefinite period of time. Subscriber understands that it has been
advised to consult legal counsel prior to making any offer, resale, pledge or
transfer of any of the Shares.

 

2.1.6        Subscriber understands and agrees that Subscriber is purchasing the
Shares directly from the Company. Subscriber further acknowledges that there
have been no representations, warranties, covenants and agreements made to
Subscriber by the Company or any of its officers or directors, expressly or by
implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

 

2.1.7        Subscriber represents and warrants that (i) it is not a Benefit
Plan Investor as contemplated by the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), or (ii) its acquisition and holding of the Shares
will not constitute or result in a non-exempt prohibited transaction under
Section 406 of the Employee Retirement Income Security Act of 1974, as amended,
Section 4975 of the Internal Revenue Code of 1986, as amended, or any applicable
similar law.

 



 2 

 

 

2.1.8        In making its decision to purchase the Shares, Subscriber
represents that it has relied solely upon independent investigation made by
Subscriber. The Subscriber acknowledges and agrees that the Subscriber has
received and has had an adequate opportunity to review, such financial and other
information as the Subscriber deems necessary in order to make an investment
decision with respect to the Shares and made its own assessment and is satisfied
concerning the relevant tax and other economic considerations relevant to the
Subscriber’s investment in the Shares. Without limiting the generality of the
foregoing, the Subscriber acknowledges that it has reviewed the documents
provided to the Subscriber by the Company. The Subscriber represents and agrees
that the Subscriber and the Subscriber’s professional advisor(s), if any, have
had the full opportunity to ask such questions, receive such answers and obtain
such information as the Subscriber and the Subscriber’s professional advisor(s),
if any, have deemed necessary to make an investment decision with respect to the
Shares. The Subscriber acknowledges that no disclosure or any information
received by the Subscriber has been prepared by any of Roth Capital Partners,
LLC or Craig-Hallum Capital Group LLC (collectively, the “Placement Agents”) and
that the Placement Agents and their respective directors, officers, employees,
representatives and controlling persons have made no independent investigation
with respect to the Company or the Shares or the accuracy, completeness or
adequacy of any information supplied to the Subscriber by the Company. The
Subscriber acknowledges that it has not relied on any statements or other
information provided by the Placement Agents or any of the Placement Agents’
affiliates with respect to its decision to invest in the Shares, including
information related to the Company, the Shares and the offer and sale of the
Shares. The information provided to the Subscriber is preliminary and subject to
change, and that any changes to such information, including, without limitation,
any changes based on updated information or changes in terms of the Transaction,
shall in no way affect the Subscriber’s obligation to purchase the Shares
hereunder.

  

2.1.9        Subscriber became aware of this offering of the Shares solely by
means of direct contact from the Placement Agents or directly from the Company
as a result of a pre-exiting, substantial relationship with the Company, and the
Shares were offered to Subscriber solely by direct contact between Subscriber
and any of the Placement Agents or the Company. Subscriber did not become aware
of this offering of the Shares, nor were the Shares offered to Subscriber, by
any other means. Subscriber acknowledges that the Placement Agents have not
acted as its financial advisor or fiduciary. Subscriber acknowledges that the
Company represents and warrants that the Shares (i) were not offered by any form
of general solicitation or general advertising and (ii) are not being offered in
a manner involving a public offering under, or in a distribution in violation
of, the Securities Act, or any state securities laws.

 

2.1.10        Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares.
Subscriber has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Shares, and Subscriber has sought such accounting, legal and tax advice as
Subscriber has considered necessary to make an informed investment decision.
Subscriber understands and acknowledges that the purchase and sale of the Shares
hereunder meets (i) the exemptions from filing under FINRA Rule 5123(b)(1)(A)
and (ii) the institutional customer exemption under FINRA Rule 2111(b).

 

2.1.11 Alone, or together with any professional advisor(s), Subscriber
represents and acknowledges that Subscriber has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the investment in the Shares, has adequately analyzed and fully
considered the risks of an investment in the Shares and determined that the
Shares are a suitable investment for Subscriber and that Subscriber is able at
this time and in the foreseeable future to bear the economic risk of a total
loss of Subscriber’s investment in the Company. Subscriber further acknowledges
specifically that a possibility of total loss of investment exists and that it
is able to fend for itself in the transactions contemplated herein.

 

2.1.12        Subscriber understands and agrees that no federal or state agency
has passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

 

2.1.13        Subscriber represents and warrants that Subscriber is not (i) a
person or entity named on the List of Specially Designated Nationals and Blocked
Persons administered by the U.S. Treasury Department’s Office of Foreign Assets
Control (“OFAC”) or in any Executive Order issued by the President of the United
States and administered by OFAC (“OFAC List”), or a person or entity prohibited
by any OFAC sanctions program, (ii) a Designated National as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell
bank or providing banking services indirectly to a non-U.S. shell bank
(collectively, a “Prohibited  Investor”). Subscriber agrees to provide law
enforcement agencies, if requested thereby, such records as required by
applicable law, provided that Subscriber is permitted to do so under applicable
law. Subscriber represents that if it is a financial institution subject to the
Bank Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the
USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), that Subscriber maintains policies and
procedures reasonably designed to comply with applicable obligations under the
BSA/PATRIOT Act. Subscriber also represents that, to the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List.
Subscriber further represents and warrants that, to the extent required, it
maintains policies and procedures reasonably designed to ensure that the funds
held by Subscriber and used to purchase the Shares were legally derived.

 



 3 

 

 

2.1.14        Subscriber has, and at the Closing will have, sufficient funds to
pay the Purchase Price pursuant to Section 3.1.

 

2.1.15        Subscriber represents that no disqualifying event described in
Rule 506(d)(1)(i)-(viii) under the Securities Act (a “Disqualification Event”)
is applicable to Subscriber or any of its Rule 506(d) Related Parties (as
defined below), except, if applicable, for a Disqualification Event as to which
Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable. Subscriber hereby agrees
that it shall notify the Company promptly in writing in the event a
Disqualification Event becomes applicable to Subscriber or any of its Rule
506(d) Related Parties, except, if applicable, for a Disqualification Event as
to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable. For purposes of
this Section 2.1.15, “Rule 506(d) Related Party” shall mean a person or entity
that is a direct beneficial owner of Subscriber’s securities for purposes of
Rule 506(d) under the Securities Act.

 

2.2        Company’s Representations, Warranties and Agreements. To induce
Subscriber to purchase the Shares, the Company hereby represents and warrants to
Subscriber and agrees with Subscriber as follows:

 

2.2.1        The Company has been duly incorporated and is validly existing as a
corporation in good standing under the Delaware General Corporation Law (the
“DGCL”), with corporate power and authority to own, lease and operate its
properties and conduct its business as presently conducted and to enter into,
deliver and perform its obligations under this Subscription Agreement.

 

2.2.2        The Shares have been duly authorized and, when issued and delivered
to Subscriber against full payment for the Shares in accordance with the terms
of this Subscription Agreement and registered with the Company’s transfer agent,
the Shares will be validly issued, fully paid and non-assessable and the Shares
will not have been authorized in violation of or subject to any preemptive or
similar rights created under the Company’s amended and restated certificate of
incorporation or under the DGCL.

 

2.2.3        This Subscription Agreement has been duly authorized, executed and
delivered by the Company and is enforceable against it in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

2.2.4        The execution, delivery and performance of this Subscription
Agreement (including compliance by the Company with all of the provisions
hereof), issuance and sale of the Shares and the consummation of the certain
other transactions contemplated herein will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Company pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, lease, license
or other agreement or instrument to which the Company is a party or by which the
Company is bound or to which any of the property or assets of the Company is
subject, which would reasonably be expected to have a material adverse effect on
the business, properties, financial condition, stockholders’ equity or results
of operations of the Company (a “Material Adverse Effect”) or materially affect
the validity of the Shares or the legal authority of the Company to comply in
all material respects with the terms of this Subscription Agreement; (ii) result
in any violation of the provisions of the organizational documents of the
Company; or (iii) result in any violation of any statute or any judgment, order,
rule or regulation of any court or governmental agency or body, domestic or
foreign, having jurisdiction over the Company or any of its properties that
would reasonably be expected to have a Material Adverse Effect or materially
affect the validity of the Shares or the legal authority of the Company to
comply in all material respects with this Subscription Agreement.

 



 4 

 

 

2.2.5        Neither the Company, nor any person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Company on Section 4(a)(2) of the Securities
Act for the exemption from registration for the transactions contemplated hereby
or would require registration of the Shares under the Securities Act.

 

2.2.6        Neither the Company nor any person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation D under the Securities Act) in connection with the offer or
sale of any of the Shares.

 

2.2.7        The Company has provided Subscriber an opportunity to ask questions
regarding the Company and made available to Subscriber all the information
reasonably available to the Company that Subscriber has requested for deciding
whether to acquire the Shares.

 

2.2.8        No Disqualification Event is applicable to the Company or, to the
Company’s knowledge, any Company Covered Person (as defined below), except for a
Disqualification Event as to which Rule 506(d)(2)(ii)-(iv) or (d)(3) under the
Securities Act is applicable. The Company has complied, to the extent
applicable, with any disclosure obligations under Rule 506(e) under the
Securities Act. “Company Covered Person” means, with respect to the Company as
an “issuer” for purposes of Rule 506 under the Securities Act, any person listed
in the first paragraph of Rule 506(d)(1) under the Securities Act.

 

2.2.9        Until the earliest of (i) the first date on which the undersigned
can sell all of its Shares under Rule 144 of the Securities Act without
limitation as to the manner of sale or the amount of such securities that may be
sold and (ii) two years from the Closing Date, the Company covenants to maintain
the registration of the Common Stock under Section 12(b) or 12(g) of the
Exchange Act of 1934, as amended (the “Exchange Act”) and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. At any time during the period commencing from the
twelve (12) month anniversary of the Closing and ending at such time that all of
the Shares may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) (as defined below) and otherwise without
restriction or limitation pursuant to Rule 144, if the Company shall fail for
any reason to satisfy the current public information requirement under Rule
144(c) and the Shares are not then registered for resale by the Subscriber under
the Securities Act (a “Public Information Failure”) then, in addition to such
Subscriber’s other available remedies, the Company shall pay to a Subscriber, in
cash, as partial liquidated damages and not as a penalty, by reason of any such
delay in or reduction of its ability to sell the Shares, an amount in cash equal
to one (1%) of the aggregate Purchase Price of the Subscriber’s Shares on the
day of a Public Information Failure and on every thirtieth (30th) day (pro rated
for periods totaling less than thirty days) (“Monthly Liquidated Damage”)
thereafter until the earlier of (a) the date such Public Information Failure is
cured and (b) such time that such public information is no longer required  for
the Subscriber to transfer the Shares pursuant to Rule 144; provided that in no
event shall the Monthly Liquidated Damage hereunder plus the monthly liquidated
damage defined in the Registration Rights Agreement shall exceed one (1%) of the
aggregate Purchase Price of the Subscriber’s Shares.  The payments to which the
Subscriber shall be entitled pursuant to this Section 2.2.9 are referred to
herein as “Public Information Failure Payments.”  Public Information Failure
Payments shall be paid on the last day of the calendar month during which such
Public Information Failure Payments are incurred. In no event shall the Company
be required hereunder and under the Registration Rights Agreement to pay to such
Subscriber an aggregate amount that exceeds 6.0% of the aggregate Purchase Price
paid by such Subscriber for its Shares pursuant to this Subscription Agreement.
The Company may suspend the use of any such registration statement if it
determines that in order for the registration statement to not contain a
material misstatement or omission, an amendment thereto would be needed to
include information that would at that time not otherwise be required in a
current, quarterly, or annual report under the Exchange Act, as amended;
provided, that, the Company shall use commercially reasonable efforts to make
such registration statement available for the sale by the undersigned of such
securities as soon as practicable thereafter.

 



 5 

 

 

2.2.10       Following the Disclosure Date (as defined in Section 7) or
otherwise as required by applicable law, the Company covenants and agrees that
neither it, nor any other Person acting on its behalf will provide any
Subscriber or its agents or counsel with any information that constitutes, or
the Company reasonably believes constitutes, material non-public information,
unless prior thereto the Subscriber shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
The Company understands and confirms that the Subscriber shall be relying on the
foregoing covenant in effecting transactions in securities of the Company;
provided, that each Subscriber shall be solely responsible for its compliance
with federal securities laws.

 

2.2.11       From the date hereof until 60 days after the date Effective Date
(as defined in Section 4.3), neither the Company nor any Subsidiary shall issue,
enter into any agreement to issue or announce the issuance or proposed issuance
of any shares of Common Stock or Common Stock Equivalents. Notwithstanding the
foregoing, this Section 2.2.11 shall not apply in respect of an Exempt Issuance.
“Common Stock Equivalents” means any securities of the Company or the
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock. “Exempt Issuance” means the issuance of (a) shares of
Common Stock or options to employees, officers or directors of the Company
pursuant to any stock or option plan duly adopted for such purpose, by the board
of directors of the Company, (b) securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding as of the Closing
Date, provided that such securities have not been amended since the date of the
Closing to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities (other than in
connection with stock splits or combinations) or to extend the term of such
securities, (c) equity securities issued pursuant to acquisitions or strategic
transactions approved by the board of directors of the Company, provided that
such securities are issued as “restricted securities” (as defined in Rule 144)
and carry no registration rights that require or permit the filing of any
registration statement in connection therewith during the prohibition period in
this Section 2.2.11, and provided that any such issuance shall only be to a
counterparty (or to the equityholders of a counterparty) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, (d) shares and securities issued in connection with the
Transaction and (e) up to $25 million of shares of Common Stock issuable
pursuant to Other Subscription Agreements on the same terms and conditions
hereunder entered into after the date hereof and prior to the earlier of (i) the
initial filing of the registration statement required pursuant to the
Registration Rights Agreement and (ii) the Filing Date (as defined in the
Registration Rights Agreement).

 

2.2.12       As of the date of this Subscription Agreement, the authorized
capital stock of the Company consists of 30,000,000 shares of Common Stock. As
of the date of this Subscription Agreement, 7,542,491 shares of Common Stock are
issued and outstanding and (ii) 655,504 shares of Common Stock are reserved for
issuance upon the exercise of rights (“Option Rights”) to receive one-tenth
(1/10) of a share of Common Stock, 345,000 of which are reserved for issuance
upon the exercise of rights underlying the option issued to Chardan Capital
Markets, LLC (and/or its designee) to purchase up to an aggregate of 344,988
shares of Common Stock and rights (collectively, a “Unit”) at a price of $11.50
per Unit. All (i) issued and outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and are non-assessable and are not
subject to preemptive rights and (ii) outstanding Option Rights have been duly
authorized and validly issued, are fully paid and are not subject to preemptive
rights. As of the date hereof, except as set forth above pursuant to the
organizational documents of the Company, the Other Subscription Agreements, the
Transaction Agreement and any promissory notes htat may be issued by the
Company’s sponsor to the Company for working capital purposes, there are no
outstanding options, warrants or other rights to subscribe for, purchase or
acquire from the Company any shares of Common Stock or other equity interests in
the Company, or securities convertible into or exchangeable or exercisable for
such equity interests. As of the date hereof, other than the subsidiary created
for purposes of the Transaction, the Company has no subsidiaries and does not
own, directly or indirectly, interests or investments (whether equity or debt)
in any person, whether incorporated or unincorporated. There are no stockholder
agreements, voting trusts or other agreements or understandings to which the
Company is a party or by which it is bound relating to the voting of any
securities of the Company, other than (A) as set forth in the Company’s filings
with the Securities and Exchange Commission (the “Commission”), together with
any amendments, restatements or supplements thereto (the “SEC Documents”) and
(B) as contemplated by the Transaction Agreement. Except as disclosed in the SEC
Documents, the Company had no outstanding indebtedness and will not have any
outstanding long-term indebtedness as of immediately prior to the Closing.

 



 6 

 

 

2.2.13       Other than the Other Subscription Agreements, the Company has not
entered into any side letter or similar agreement with any subscriber in
connection with such subscriber’s direct or indirect investment in the Company
or with or any other investor, and such Other Subscription Agreements have not
been amended in any material respect following the date of this Subscription
Agreement and reflect the same Per Share Price and terms with respect to the
purchase of shares that are no more favorable to such subscriber thereunder than
the terms of this Subscription Agreement.

 

3.        Settlement Date and Delivery.

 

3.1        Closing. The closing of the Subscription contemplated hereby (the
“Closing”) is contingent upon the substantially concurrent consummation of the
Transaction. The Closing shall occur on the closing date of, and immediately
prior to, the consummation of the Transaction. Upon not less than three
(3) business days’ written notice from (or on behalf of) the Company to
Subscriber (the “Closing Notice”) that the Company reasonably expects all
conditions to the closing of the Transaction to be satisfied on a date that is
not less than three (3) business days from the date of the Closing Notice,
Subscriber shall deliver to an independent third party escrow agent to the
Closing selected by the Placement Agents and reasonably acceptable to the
Company (the “Escrow Agent”), at least one (1) business day prior to the closing
date specified in the Closing Notice (the “Closing Date”), to be held in escrow
until the Closing pursuant to the terms of that certain Escrow Agreement entered
into prior to the date hereof, by and among the Company, the Escrow Agent and
the Placement Agents (the “Escrow Agent”), the Purchase Price for the Shares by
wire transfer of United States dollars in immediately available funds to the
account specified by the Escrow Agent in the Closing Notice against delivery by
the Company to Subscriber of the Shares in book-entry form (or in certificated
form if indicated by the Subscriber on the Subscriber’s signature page hereto.
In the event the Closing does not occur within two (2) business days of the
Closing Date, the Escrow Agent shall promptly (but not later than two
(2) business days thereafter) return the Purchase Price to Subscriber otherwise
pursuant to the terms of the Escrow Agreement.

3.       Conditions to Closing.

 

3.2.1       The Closing shall be subject to the satisfaction or valid waiver by
the Company, on the one hand, or the Subscriber, on the other, of the conditions
that, on the Closing Date:

 

(i)        No suspension of the qualification of the Shares for offering or sale
or trading in any jurisdiction, or initiation or threatening of any proceedings
for any of such purposes, shall have occurred.

 

(ii)        No governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
preventing or prohibiting consummation of the transactions contemplated hereby.

 



 7 

 

 

(iii)        All conditions precedent to the consummation of the Transaction set
forth in the Transaction Agreement shall have been satisfied or waived (other
than those conditions that, by their nature, may only be satisfied at the
consummation of the Transaction, but subject to satisfaction of such conditions
as of the consummation of the Transaction).

 

(iv)        No Material Adverse Effect (as defined in the Transaction Agreement)
shall have occurred between the date of the Transaction Agreement and the
Closing Date that is continuing.

 

3.2.2        The obligation of the Company to consummate the Closing shall be
subject to the satisfaction or valid waiver by the Company of the additional
conditions that, on the Closing Date:

 

(i)        All representations and warranties of the Subscriber contained in
this Subscription Agreement shall be true and correct in all material respects
as of the Closing Date (other than those representations and warranties
expressly made as of an earlier date, which shall be true and correct in all
respects as of such date), and consummation of the Closing shall constitute a
reaffirmation by Subscriber of each of the representations, warranties and
agreements contained in this Subscription Agreement as of the Closing Date
(other than those representations and warranties expressly made as of an earlier
date, which shall be true and correct in all respects as of such date).

 

(ii)        The Subscriber shall have performed or complied in all material
respects with all agreements and covenants required by this Subscription
Agreement.

 

(iii)        The Subscriber shall have delivered a duly executed Registration
Rights Agreement in the form of Exhibit A attached hereto (“Registration Rights
Agreement”).

 

3.2.3        The obligation of the Subscriber to consummate the Closing shall be
subject to the satisfaction or valid waiver by the Subscriber of the additional
conditions that, on the Closing Date:

 

(i)        All representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects as of
the Closing Date (other than those representations and warranties expressly made
as of an earlier date, which shall be true and correct in all respects as of
such date), and consummation of the Closing shall constitute a reaffirmation by
the Company of each of the representations, warranties and agreements contained
in this Subscription Agreement as of the Closing Date (other than those
representations and warranties expressly made as of an earlier date, which shall
be true and correct in all respects as of such date).

 

(ii)        The Company shall have performed or complied in all material
respects with all agreements and covenants required by this Subscription
Agreement.

 

(iii)        The Company shall have delivered a duly executed Registration
Rights Agreement.

 

(iv)        The Company shall have filed with the Nasdaq Capital Market
(“Nasdaq”) an application for the listing of the Shares and Nasdaq shall have
raised no objection with respect thereto.

 

(v)        The Transaction Agreement (as the same exists on the date of this
Subscription Agreement) shall not have been amended to materially adversely
affect the economic benefits that the Subscriber would reasonably expect to
receive under this Subscription Agreement without having received Subscriber’s
prior written consent.

 

(vi)        All conditions precedent to the closing of the Transaction set forth
in the Transaction Agreement shall have been satisfied or waived (other than
those conditions that may only be satisfied at the closing of the Transaction,
but subject to the satisfaction or waiver of such conditions as of the closing
of the Transaction).

 



 8 

 

 

4.       Transfer Restrictions.

 

4.1       The Shares may only be resold, transferred, pledged or otherwise
disposed of in compliance with state and federal securities laws. In connection
with any transfer of Shares other than pursuant to an effective registration
statement, Rule 144 under the Securities Act (“Rule 144”) or pursuant to another
applicable exemption from the registration requirements of the Securities Act,
to the Company or to an affiliate of the Subscriber, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Subscription Agreement and the
Registration Rights Agreement and shall have the rights and obligations of the
Subscriber under this Agreement and the Registration Rights Agreement.

 

4.2       The Company acknowledges and agrees that the Subscriber may from time
to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Shares to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and, if required under the terms of such arrangement,
the Subscriber may transfer pledged or secured Shares to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith; further, no notice shall be
required of such pledge; provided that the Subscriber and its pledgee shall be
required to comply with other provisions of Section 4 hereof in order to effect
a sale, transfer or assignment of the Shares to such pledgee. At the
Subscriber’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Shares may reasonably request in
connection with a pledge or transfer of the Shares.

 

4.3        The Subscriber agrees to the imprinting, so long as is required by
this Section 4, of a legend on any of the Shares in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

4.4       Subject to applicable requirements of the Securities Act and the
interpretations of the Commission thereunder and any requirements of the
Company’s transfer agent, the Company shall use commercially reasonable efforts
to ensure that instruments, whether certificated or uncertificated, evidencing
the Shares shall not contain any legend (including the legend set forth in
Section 4.3 hereof), (i) while a registration statement covering the resale of
such Shares is effective under the Securities Act, (ii) following any sale of
such Shares pursuant to Rule 144, (iii) if such Shares are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 and without volume or
manner-of-sale restrictions, and in each case, the Subscriber provides the
Company with an undertaking to effect any sales or other transfers in accordance
with the Securities Act, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) (the earliest of such
dates, the “Effective Date”).

 

4.5       The Subscriber agrees with the Company that the Subscriber will sell
any Shares pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Shares are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from instruments
representing Shares as set forth in this Section 4 is predicated upon the
Company’s reliance upon this understanding.

 



 9 

 

 

5.        Termination. Except for the provisions of Sections 5, 6 and 8, which
shall survive any termination hereunder, this Subscription Agreement shall
terminate and be void and of no further force and effect, and all rights and
obligations of the parties hereunder shall terminate without any further
liability on the part of any party in respect thereof, upon the earlier to occur
of (i) such date and time as the Transaction Agreement is terminated in
accordance with its terms, (ii) upon the mutual written agreement of each of the
parties hereto to terminate this Subscription Agreement, (iii) if any of the
conditions to Closing set forth in Section 3.2 of this Subscription Agreement
are not satisfied or waived on or prior to the Closing and, as a result thereof,
the transactions contemplated by this Subscription Agreement are not consummated
at the Closing or (iv) if the Closing shall not have occurred on or before March
31, 2021; provided, that, subject to the limitations set forth in Section 8,
nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. The Company shall promptly notify Subscriber of the
termination of the Transaction Agreement promptly after the termination of such
agreement.

 

6.        Miscellaneous.

 

6.1      Further Assurances. At the Closing, the parties hereto shall execute
and deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the Subscription as contemplated by this Subscription Agreement.

 

6.1.1        Subscriber acknowledges that the Company, the Placement Agents and
others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, Subscriber agrees to promptly notify the Company if any of the
acknowledgments, understandings, agreements, representations and warranties set
forth herein are no longer accurate in all material respects. Subscriber further
acknowledges and agrees that the Placement Agents are third-party beneficiaries
of the representations and warranties of the Subscriber contained in Section 2.1
of this Subscription Agreement.

 

6.1.2        The Company is entitled to rely upon this Subscription Agreement
and is irrevocably authorized to produce this Subscription Agreement or a copy
hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.

 

6.1.3        The Company may request from Subscriber such additional information
as the Company may deem necessary to evaluate the eligibility of Subscriber to
acquire the Shares, and Subscriber shall use reasonable best efforts to provide
such information as may be reasonably requested, to the extent readily available
and to the extent consistent with its internal policies and procedures.

 

6.1.4        Subscriber shall pay all of its own expenses in connection with
this Subscription Agreement and the transactions contemplated herein.

 

6.2        Notices. Any notice or communication required or permitted hereunder
shall be in writing and either delivered personally, emailed or sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(i) when so delivered personally, (ii) when sent, with no mail undeliverable or
other rejection notice, if sent by email, or (iii) three (3) business days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

(i) if to Subscriber, to such address or addresses set forth on the signature
page hereto;

 

(ii) if to the Company (prior to the Transaction closing), to:

Mountain Crest Acquisition Corp.
311 West 43rd Street, 12th Floor
New York, New York
Attention: Suying Liu
E-mail: sliu@mcacquisition.com

with a required copy to (which copy shall not constitute notice):

Loeb & Loeb LLP
345 Park Avenue, 19th Floor

 



 10 

 

 

New York, NY 10154
Attention: Mitchell S. Nussbaum, Esq.
E-mail: mnussbaum@loeb.com

 

(iii) if to the Company (following the Transaction closing), to:

 

Playboy Enterprises, Inc.

10960 Wilshire Blvd., Suite 2200

Los Angeles, CA 90024
Attention: Chris Riley
General Counsel
E-mail: criley@playboy.com

with a required copy to (which copy shall not constitute notice):

 

Jones Day
1755 Embarcadero Road
Palo Alto, California 94303
Attention: W. Stuart Ogg and Micheal Reagan
E-mail: sogg@jonesday.com; mreagan@jonesday.com

 

6.3        Entire Agreement. This Subscription Agreement constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. Except as otherwise expressly set forth in
Section 6.1.1, this Subscription Agreement shall not confer rights or remedies
upon any person other than the parties hereto and their respective successors
and assigns.

 

6.4        Modifications and Amendments. This Subscription Agreement may not be
modified, waived or terminated except by an instrument in writing, signed by the
party against whom enforcement of such modification, waiver, or termination is
sought.

 

6.5        Waivers and Consents. The terms and provisions of this Subscription
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions. No such waiver or consent shall be deemed to be or shall
constitute a waiver or consent with respect to any other terms or provisions of
this Subscription Agreement, whether or not similar. Each such waiver or consent
shall be effective only in the specific instance and for the purpose for which
it was given, and shall not constitute a continuing waiver or consent.

 

6.6        Assignment. Neither this Subscription Agreement nor any rights that
may accrue to Subscriber hereunder (other than the Shares acquired hereunder, if
any) may be transferred or assigned; provided, however, Subscriber may transfer
its rights and obligations hereunder to another investment fund or account
managed or advised by the same manager as Subscriber (or a related party or
affiliate), provided, that no such transfer shall release Subscriber of its
obligations hereunder.

 

6.7        Benefit. Except as otherwise provided herein, this Subscription
Agreement shall be binding upon, and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns, and the agreements, representations, warranties,
covenants and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

6.8        Governing Law. This Subscription Agreement, and any claim or cause of
action hereunder based upon, arising out of or related to this Subscription
Agreement (whether based on law, in equity, in contract, in tort or any other
theory) or the negotiation, execution, performance or enforcement of this
Subscription Agreement, shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to the principles of
conflicts of law thereof.

 

6.9        Consent to Jurisdiction; Waiver of Jury Trial. The parties hereto
agree to submit any matter or dispute resulting from or arising out of the
execution, performance, interpretation, breach or termination of this Agreement
to the non-exclusive jurisdiction of federal or state courts within the State of
New York. Each of the Parties agrees that service of any process, summons,
notice or document in the manner set forth in Section 6.2 hereof or in such
other manner as may be permitted by applicable law, shall be effective service
of process for any proceeding in the State of New York with respect to any
matters to which it has submitted to jurisdiction in this Section 6.9. Each of
the parties hereto irrevocably and unconditionally agrees that it is subject to,
and hereby submits to, the personal jurisdiction of the courts located in the
State of New York for any action, suit or proceeding arising out of this
Subscription Agreement or the transactions contemplated hereunder and waives any
objection to the laying of venue in the United States District Court for the
Southern District of New York, or the New York state courts if the federal
jurisdictional standards are not satisfied, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ITS RIGHTS TO A TRIAL BY JURY.

 



 11 

 

 

6.10        Severability. If any provision of this Subscription Agreement shall
be invalid, illegal or unenforceable, the validity, legality or enforceability
of the remaining provisions of this Subscription Agreement shall not in any way
be affected or impaired thereby and shall continue in full force and effect.

 

6.11        No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Subscription
Agreement, and no course of dealing between the parties hereto, shall operate as
a waiver of any such right, power or remedy of such party. No single or partial
exercise of any right, power or remedy under this Subscription Agreement by a
party hereto, nor any abandonment or discontinuance of steps to enforce any such
right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto shall not constitute a waiver of
the right of such party to pursue other available remedies. No notice to or
demand on a party not expressly required under this Subscription Agreement shall
entitle the party receiving such notice or demand to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.

 

6.12        Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Subscription Agreement or in any
other agreement, certificate or instrument provided for or contemplated hereby,
shall survive the execution and delivery hereof and any investigations made by
or on behalf of the parties.

 

6.13        Expenses. Except for placement fees payable to the Placement Agents,
the Company has not paid, and is not obligated to pay, any brokerage, finder’s
or other fee or commission in connection with its issuance and sale of the
Shares, including, for the avoidance of doubt, any fee or commission payable to
any stockholder or affiliate of the Company. Each of the parties hereto shall
pay all of its own expenses in connection with this Subscription Agreement and
the transactions contemplated hereby.

 

6.14        Headings and Captions. The headings and captions of the various
subdivisions of this Subscription Agreement are for convenience of reference
only and shall in no way modify or affect the meaning or construction of any of
the terms or provisions hereof.

 

6.15        Counterparts. This Subscription Agreement may be executed in one or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or any other form of electronic delivery,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

6.16        Construction. The words “include,” “includes,” and “including” will
be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Subscription
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Subscription Agreement as a whole and not to any particular
subdivision unless expressly so limited. The parties hereto intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant.

 



 12 

 

 

6.17        Mutual Drafting. This Subscription Agreement is the joint product of
Subscriber and the Company and each provision hereof has been subject to the
mutual consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.

 

7.        Disclosure. The Subscriber hereby acknowledges that the terms of this
Subscription Agreement will be disclosed by the Company in a Current Report on
Form 8-K (the “8-K Filing”) filed with the SEC by 9:00 a.m., New York City time,
on the first (1st) business day immediately following the date of this
Subscription Agreement (“Disclosure Date”) and a form of this Subscription
Agreement will be filed with the SEC as an exhibit thereto. From and after the
8-K Filing, the Company represents to the Subscriber that it shall have publicly
disclosed all material, non-public information delivered to the Subscriber by
the Company or any of its officers, directors, employees or agents in connection
with the transactions contemplated by the Subscription Agreement and the
Transaction Agreement. In addition, effective upon the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company or any of its
officers, directors, agents, employees or affiliates on the one hand, and any of
the Subscribers or any of their affiliates on the other hand, shall terminate.

 

8.       Trust Account Waiver. Subscriber acknowledges that the Company is a
blank check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the
Company and one or more businesses or assets. Subscriber further acknowledges
that, as described in the Company’s prospectus relating to its initial public
offering dated June 4, 2020 (the “Prospectus”) available at www.sec.gov,
substantially all of the Company’s assets consist of the cash proceeds of
Company’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of Company, its public shareholders and the
underwriters of Company’s initial public offering. Except with respect to
interest earned on the funds held in the Trust Account that may be released to
Company to pay its tax obligations, if any, the cash in the Trust Account may be
disbursed only for the purposes set forth in the Prospectus. For and in
consideration of the Company entering into this Subscription Agreement, the
receipt and sufficiency of which are hereby acknowledged, Subscriber, on behalf
of itself and its representatives, hereby irrevocably waives any and all right,
title and interest, or any claim of any kind they have or may have in the
future, in or to any monies held in the Trust Account, and agrees not to seek
recourse against the Trust Account as a result of, or arising out of, this
Subscription Agreement; provided, however, that nothing in this Section 8 shall
be deemed to limit any Subscriber’s right, title, interest or claim to the Trust
Account by virtue of such Subscriber’s record or beneficial ownership of
securities of the Company acquired by any means other than pursuant to this
Subscription Agreement, including but not limited to any redemption right with
respect to any such securities of the Company.

 

[Signature Page Follows]



 



 13 

 

 

 IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

  MOUNTAIN CREST ACQUISITION CORP           By:     Name:   Title:

 

  Accepted and agreed this __th day of [____], 2020.

 


SUBSCRIBER:                   Signature of Subscriber:       Signature of Joint
Subscriber, if applicable:           By:  
 
      By:  
 
Name:       Name: Title:       Title:       Date: [•], 2020               Name
of Subscriber:       Name of Joint Subscriber, if applicable:      
 

(Please print. Please indicate name and capacity of person signing above)

     
 

(Please Print. Please indicate name and capacity of person signing above)

       
 

Name in which securities are to be registered (if different from the name of
Subscriber listed directly above):

                    Email Address:                     If there are joint
investors, please check one:                     ☐   Joint Tenants with Rights
of Survivorship                     ☐   Tenants-in-Common                    
☐   Community Property                   Subscriber’s EIN:
__________________________       Joint Subscriber’s EIN: ________________      
Business Address-Street:       Mailing Address-Street (if different):      
 
     
 
     
 

City, State, Zip:

     
 

City, State, Zip:

                 

 



 14 

 

 

      Attn:   Attn:     Telephone No.: __________________________   Telephone
No.: _____________________     Facsimile No.: __________________________  
Facsimile No.: ______________________    

Aggregate Number of Shares subscribed for:

                                                     

      Aggregate Purchase Price:                    $ .

 

You must pay the Purchase Price by wire transfer of U.S. dollars in immediately
available funds to the account specified by the Company in the Closing Notice.

 

If Subscriber wants certificated Shares rather than book-entry form, indicate
here: _____

 



 15 

 

 

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A. QUALIFIED INSTITUTIONAL BUYER STATUS

 

(Please check the applicable subparagraphs):

 

  1. ¨ We are a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”) (a “QIB”)).

 

  2. ¨ We are subscribing for the Shares as a fiduciary or agent for one or more
investor accounts, and each owner of such account is a QIB.

 

*** OR ***

 

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS

 

(Please check the applicable subparagraphs):

 

  1. ¨ We are an “accredited investor” (within the meaning of Rule 501(a) under
the Securities Act) or an entity in which all of the equity holders are
accredited investors within the meaning of Rule 501(a) under the Securities Act,
and have marked and initialed the appropriate box on the following page
indicating the provision under which we qualify as an “accredited investor.”

 

  2. ¨ We are not a natural person.

 

*** AND ***

 

C. AFFILIATE STATUS

 

(Please check the applicable box) SUBSCRIBER:

 

  ¨ is:

 

  ¨ is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

This page should be completed by Subscriber

and constitutes a part of the Subscription Agreement.

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

 

¨ Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;

 

¨Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 



 16 

 

 

¨Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

¨Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

¨Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000. For purposes of calculating a natural
person’s net worth: (i) the person’s primary residence shall not be included as
an asset; (ii) indebtedness that is secured by the person’s primary residence,
up to the estimated fair market value of the primary residence at the time of
the sale of securities, shall not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of sale of securities
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability;

 

¨Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

¨Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person; or

 

¨Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

 



 17 

 